Title: From Josiah, III Quincy to John Quincy Adams, 18 September 1826
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir.
					Boston. 18. Sep. 1826.
				
				I saw Col: Perkins, yesterday at Brookline, who did not seem prepared to answer my question, as to the intention of the Railway Company—From his general conversation I gathered that the Subject of the sale had been a matter of conversation with the Directors—He did not say that any determination had or had not been had—But we parted, he saying that he would see the Directors to day and would endeavor to see either me or you, on the subject—Upon the whole, this is my opinion—confidentially—If you hear nothing from him, that the rail way company mean to have one, or both the lots, at all events, and think that they will get it, at auction, on better terms than by negociation—These are my conclusions, from all that occurred, on the supposition that we hear nothing farther either of us from him—In which case—you must govern yourself accordingly—bidding with a full beleif that they mean to have it—Under such circumstances I can draw no other conclusion from what he said & his manner,—which was thoughtful, guarded and business like—In all this I may be mistaken—But, if you do not hear from Perkins—you ought to fix how high you will be willing to go—Supposing the Railway company to be the Competition—I intend if possible to come to Quincy this evening and see you on the subject—If I hear anything, and Should be prevented myself I Shall deem it important enough to send it to you by a special messenger—Respectfully / yrs
				
					Josiah Quincy
				
				
			